Case 2:20-cv-06803-RSWL-RAO Document 14-2 Filed 08/06/20 Page 1 of 10 Page ID
                                  #:168


   1   Robert Tauler (SBN 241964)
       rtauler@taulersmith.com
   2   Tauler Smith, LLP
       626 Wilshire Boulevard, Suite 510
   3   Los Angeles, California 90017
       Tel: (310) 590-3927
   4
       Counsel for Defendant
   5   ENTTECH MEDIA GROUP LLC
   6
   7                      UNITED STATES DISTRICT COURT
   8                    CENTRAL DISTRICT OF CALIFORNIA
   9                                 WESTERN DIVISION
  10
       BACKGRID USA, INC., et al.,          CASE NO. 2:20-cv-06803-RSWL
  11
                       Plaintiffs,          Assigned to Hon. Ronald S.W. Lew
  12                                        Courtroom ___ [TBD]
       vs.
  13                                        DECLARATION OF TOM FLORIO
       ENTTECH MEDIA GROUP LLC,             IN SUPPORT OF EX PARTE
  14   et al.,                              APPLICATION TO SHORTEN TIME
  15                                        FOR BRIEFING AND HEARING ON
                       Defendants.          MOTION TO DISMISS THE
  16                                        COMPLAINT
  17                                        [Civil L.R. 7-19]
  18                                        Hearing Date:       None set
                                            Time:               None set
  19                                        Place:              None set
  20                                        Hon. RONALD S.W. LEW
  21
  22
  23
  24
  25
  26
  27
  28
             DECLARATION OF FLORIO ISO EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 14-2 Filed 08/06/20 Page 2 of 10 Page ID
                                  #:169


   1                         DECLARATION OF TOM FLORIO
   2
   3   I, Tom Florio, declare:
   4           1.   I am the CEO of ENTTech Media Group LLC, which is the named
   5   defendant in this action.
   6           2.   ENTTech operates a New York City-based digital magazine and
   7   media company called “Paper,” focusing on fashion, popular culture, nightlife,
   8   music, art and film. Paper’s Instagram account had over 1.7 million followers,
   9   generated after years of providing content, before our account was disabled on July
  10   8, 2020 due to a large number of DMCA notices that I was not aware of until that
  11   date.
  12           3.   I never received notice of any copyright dispute related to these
  13   DMCA notices before our Instagram account was terminated on July 8, 2020. I
  14   understand that the DMCA notices that led to our account being disabled were
  15   automatically generated by software deployed by agents of the plaintiffs in this
  16   action.
  17           4.   Without access to its Instagram account, Paper can no longer generate
  18   advertising revenue that it needs to remain in operation. Paper relies on Instagram
  19   as a large source of its revenue. This is especially so during the current crisis,
  20   where Paper’s other sources of revenue, such as live events, are prohibited. If the
  21   Instagram freeze continues for more than another few weeks, Paper will have to
  22   lay off employees or we will have to shut down the business.
  23           5.   ENTTEch filed a lawsuit against Mr. Nicolini and the copyright
  24   claimants for abusing the DMCA, among other claims on July 15, 2020 (the “First
  25   Case”). At the time of that filing, we were informed that the Instagram freeze of
  26   our account was due to expire on August 3, unless a lawsuit were to be filed
  27   seeking an injunction against us. See correspondence from Instagram, attached as
  28   Exhibit A below.

                                       1
                 DECLARATION OF FLORIO ISO EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 14-2 Filed 08/06/20 Page 3 of 10 Page ID
                                  #:170


   1         6.     On July 29, 2020, I was informed that this lawsuit was filed by some
   2   of the defendants in the first lawsuit as a separate lawsuit. Instagram has stated
   3   that our account must remain disabled because of this second lawsuit. See
   4   correspondence from Instagram, attached as Exhibit B below. If this second
   5   lawsuit had not been filed, it is my understanding that our account would have
   6   been restored by now.
   7         7.     Because our account remains disabled, Paper does not have the ability
   8   to access the account to remove any of the photos at issue in this action against us.
   9         I declare under penalty of perjury under the laws of the United States that
  10   the foregoing is true and correct. This declaration is executed on the 6th day of
  11   August, 2020, at New York, New York.
  12
                                                      Tom Florio
  13                                                  Tom Florio Aug   2020 1   EDT

                                                      Tom Florio
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                    2
              DECLARATION OF FLORIO ISO EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 14-2 Filed 08/06/20 Page 4 of 10 Page ID
                                  #:171




             	  
             	  
      EXHIBIT	  A	  
 	     	  
       Case 2:20-cv-06803-RSWL-RAO Document 14-2 Filed 08/06/20 Page 5 of 10 Page ID
                                         #:172
                                                                                    Luca Stein <lstein@taulersmith.com>



DMCA Counter Notices re: Paper Magazine
3 messages

Instagram <case++aazqyrbvfibhah@support.instagram.com>                                         Wed, Jul 15, 2020 at 6:38 PM
Reply-To: Instagram <case++aazqyrbvfibhah@support.instagram.com>
To: lstein@taulersmith.com

 Hi,

 Thanks for contacting Facebook. We have received your Digital Millennium Copyright Act ("DMCA") counter-
 notification for the following:

 1. Content:_http://www.instagram.com/p/B_X_Q0oH0nL_ (http://www.instagram.com/p/B_X_Q0oH0nL)
 2. Content:_http://www.instagram.com/p/B-fYV2oHaOa_ (http://www.instagram.com/p/B-fYV2oHaOa)
 3. Content:_http://www.instagram.com/p/9hD4NNJwgE_ (http://www.instagram.com/p/9hD4NNJwgE)
 4. Content:_http://www.instagram.com/p/B_25DEtnE4l_ (http://www.instagram.com/p/B_25DEtnE4l)
 5. Content:_http://www.instagram.com/p/B-mqdW4HndT_ (http://www.instagram.com/p/B-mqdW4HndT)
 6. Content:_http://www.instagram.com/p/B0GlnFpHI7__ (http://www.instagram.com/p/B0GlnFpHI7_)
 7. Content:_http://www.instagram.com/p/B2fxNVenQNo_ (http://www.instagram.com/p/B2fxNVenQNo)
 8. Content:_http://www.instagram.com/p/B2KJ43WHt7Y_ (http://www.instagram.com/p/B2KJ43WHt7Y)
 9. Content:_http://www.instagram.com/p/B2NZLrjDvwX_ (http://www.instagram.com/p/B2NZLrjDvwX)
 10. Content:_http://www.instagram.com/p/B4aoDBRnXJ8_ (http://www.instagram.com/p/B4aoDBRnXJ8)
 11. Content:_http://www.instagram.com/p/B63nx_LHeff_ (http://www.instagram.com/p/B63nx_LHeff)
 12. Content:_http://www.instagram.com/p/B760dkOHNg9_ (http://www.instagram.com/p/B760dkOHNg9)
 13. Content:_http://www.instagram.com/p/BjNctPChrBW_ (http://www.instagram.com/p/BjNctPChrBW)
 14. Content:_http://www.instagram.com/p/BqC-ACoH_YV_ (http://www.instagram.com/p/BqC-ACoH_YV)
 15. Content:_ http://www.instagram.com/p/BsjfWkPAdv1_ (http://www.instagram.com/p/BsjfWkPAdv1)
 16. Content:_http://www.instagram.com/p/BtbcxMGAg8W_ (http://www.instagram.com/p/BtbcxMGAg8W)
 17. Content:_http://www.instagram.com/p/BubzWePAFq3_ (http://www.instagram.com/p/BubzWePAFq3)
 18. Content:_http://www.instagram.com/p/Buetyc5g9Zh_ (http://www.instagram.com/p/Buetyc5g9Zh)
 19. Content:_http://www.instagram.com/p/BuKjK_tALf_ (http://www.instagram.com/p/BuKjK_tALf6)
 20. Content:_http://www.instagram.com/p/BumcTSygL-0_ (http://www.instagram.com/p/BumcTSygL-0)
 21. Content:_http://www.instagram.com/p/BzMDbFYnx9h_ (http://www.instagram.com/p/BzMDbFYnx9h)
 22. Content:_http://www.instagram.com/p/BzqUlGYn516_ (http://www.instagram.com/p/BzqUlGYn516)
 23. Content:_http://www.instagram.com/p/CAK-7DFHDWl_ (http://www.instagram.com/p/CAK-7DFHDWl)
 24. Content:_http://www.instagram.com/p/CAOTTUAHLQ5_ (http://www.instagram.com/p/CAOTTUAHLQ5)

 Based on the information you’ve provided, we will restore or cease disabling access to the content at issue within 14
 business days from now, unless we receive notice that the reporting party has filed an action seeking a court order to
 restrain you from engaging in infringing activity on Facebook related to that content.

 Thank you,

 Jessie
 Intellectual Property Operations
 Instagram


 >On Mon Jul 13, 2020 09:59:58, original message wrote:
 >The Instagram Team received a report from you. For reference, your complaint number is 290802565459934.
 >
 >Please note that this channel is only for reports of alleged infringements or violations of your legal rights, such as
 copyright or trademark. If you filed that type of report, no further action is necessary. However, if you contacted us
 through this channel about another matter, you might not receive a response.
 >If you're not confident that your issue concerns intellectual property rights, please consult the Intellectual Property
 sectionCase
           of our2:20-cv-06803-RSWL-RAO             Document
                   Help Center for additional information.       14-2willFiled
                                                           There you            08/06/20
                                                                         find links          Page
                                                                                    to contact forms6for
                                                                                                      of submitting
                                                                                                          10 Pagereports:
                                                                                                                    ID
 >IP Help Center: http://help.instagram.com/535503073130320/  #:173
 >
 >Please note that we regularly provide the rights owner's name, your email address and the nature of your report to
 the person who posted the content you are reporting. You may wish to provide a professional or business email
 address for contact by users.
 >For help with matters other than infringement/violation of your legal rights, the links below may be helpful:
 >Hacked Accounts: http://help.instagram.com/368191326593075/
 >Impersonation Accounts: http://help.instagram.com/446663175382270/
 >Underage Children: http://help.instagram.com/290666591035380/
 >Abuse and Spam: http://help.instagram.com/165828726894770/
 >Exposed Private Information: http://help.instagram.com/122717417885747/
 >If the links above do not contain the information you are looking for, you may want to search the Help Center for
 more assistance: http://help.instagram.com/
 >As a reminder, if your submission contains a report of alleged infringement/violation of your legal rights, no further
 action is necessary. We will look into your matter shortly.
 >Thanks,
 >
 >The Instagram Team
 >
 >--------------------------
 >To whom it may concern:
 >Attached, please find 24 DMCA Counter Notices submitted by Robert Tauler on
 >behalf of Paper Magazine.
 >Luca Stein
 >Assistant to Robert Tauler
 >



Luca Stein <lstein@taulersmith.com>                                                   Wed, Jul 15, 2020 at 8:19 PM
To: Robert Tauler <rtauler@taulersmith.com>, Valerie Saryan <vsaryan@taulersmith.com>

 Just received this message from Instagram. Here's the important language:

 Based on the information you’ve provided, we will restore or cease disabling access to the content at issue
 within 14 business days from now, unless we receive notice that the reporting party has filed an action
 seeking a court order to restrain you from engaging in infringing activity on Facebook related to that content.

 [Quoted text hidden]



Robert Tauler <rtauler@taulersmith.com>                                                       Thu, Aug 6, 2020 at 10:53 AM
To: Luca Stein <lstein@taulersmith.com>, Robert Kohn <rkohn@taulersmith.com>

 This is Exhibit A

 Robert Tauler, Esq.
 Tauler Smith LLP
 626 Wilshire Blvd., Suite 510
 Los Angeles, CA 90017
 (213) 927-9270
 www.taulersmith.com
 [Quoted text hidden]
Case 2:20-cv-06803-RSWL-RAO Document 14-2 Filed 08/06/20 Page 7 of 10 Page ID
                                  #:174




                      	  
                      	  
               EXHIBIT	  B	  
 	              	  
       Case 2:20-cv-06803-RSWL-RAO Document 14-2 Filed 08/06/20 Page 8 of 10 Page ID
                                         #:175
                                                                                    Luca Stein <lstein@taulersmith.com>



DMCA Counter Notices re: Paper Magazine
Instagram <case++aazqyrbvfibhah@support.instagram.com>                                          Thu, Jul 30, 2020 at 1:05 PM
Reply-To: Instagram <case++aazqyrbvfibhah@support.instagram.com>
To: lstein@taulersmith.com

 Hi,

 The original reporter has provided us with notice of an action seeking a court order to restrain you from engaging in
 infringing activity on Instagram related to the content at issue.

 As a result, we are not in a position to restore the content in question under the counter-notification provisions of the
 Digital Millennium Copyright Act (“DMCA”).

 Thanks,

 Jessie
 Intellectual Property Operations
 Instagram


 >On Wed Jul 15, 2020 18:38:23, Jessie wrote:
 >Hi,
 >Thanks for contacting Facebook. We have received your Digital Millennium Copyright Act ("DMCA") counter-
 notification for the following:
 >1. Content:_http://www.instagram.com/p/B_X_Q0oH0nL_ (http://www.instagram.com/p/B_X_Q0oH0nL)
 >2. Content:_http://www.instagram.com/p/B-fYV2oHaOa_ (http://www.instagram.com/p/B-fYV2oHaOa)
 >3. Content:_http://www.instagram.com/p/9hD4NNJwgE_ (http://www.instagram.com/p/9hD4NNJwgE)
 >4. Content:_http://www.instagram.com/p/B_25DEtnE4l_ (http://www.instagram.com/p/B_25DEtnE4l)
 >5. Content:_http://www.instagram.com/p/B-mqdW4HndT_ (http://www.instagram.com/p/B-mqdW4HndT)
 >6. Content:_http://www.instagram.com/p/B0GlnFpHI7__ (http://www.instagram.com/p/B0GlnFpHI7_)
 >7. Content:_http://www.instagram.com/p/B2fxNVenQNo_ (http://www.instagram.com/p/B2fxNVenQNo)
 >8. Content:_http://www.instagram.com/p/B2KJ43WHt7Y_ (http://www.instagram.com/p/B2KJ43WHt7Y)
 >9. Content:_http://www.instagram.com/p/B2NZLrjDvwX_ (http://www.instagram.com/p/B2NZLrjDvwX)
 >10. Content:_http://www.instagram.com/p/B4aoDBRnXJ8_ (http://www.instagram.com/p/B4aoDBRnXJ8)
 >11. Content:_http://www.instagram.com/p/B63nx_LHeff_ (http://www.instagram.com/p/B63nx_LHeff)
 >12. Content:_http://www.instagram.com/p/B760dkOHNg9_ (http://www.instagram.com/p/B760dkOHNg9)
 >13. Content:_http://www.instagram.com/p/BjNctPChrBW_ (http://www.instagram.com/p/BjNctPChrBW)
 >14. Content:_http://www.instagram.com/p/BqC-ACoH_YV_ (http://www.instagram.com/p/BqC-ACoH_YV)
 >15. Content:_ http://www.instagram.com/p/BsjfWkPAdv1_ (http://www.instagram.com/p/BsjfWkPAdv1)
 >16. Content:_http://www.instagram.com/p/BtbcxMGAg8W_ (http://www.instagram.com/p/BtbcxMGAg8W)
 >17. Content:_http://www.instagram.com/p/BubzWePAFq3_ (http://www.instagram.com/p/BubzWePAFq3)
 >18. Content:_http://www.instagram.com/p/Buetyc5g9Zh_ (http://www.instagram.com/p/Buetyc5g9Zh)
 >19. Content:_http://www.instagram.com/p/BuKjK_tALf_ (http://www.instagram.com/p/BuKjK_tALf6)
 >20. Content:_http://www.instagram.com/p/BumcTSygL-0_ (http://www.instagram.com/p/BumcTSygL-0)
 >21. Content:_http://www.instagram.com/p/BzMDbFYnx9h_ (http://www.instagram.com/p/BzMDbFYnx9h)
 >22. Content:_http://www.instagram.com/p/BzqUlGYn516_ (http://www.instagram.com/p/BzqUlGYn516)
 >23. Content:_http://www.instagram.com/p/CAK-7DFHDWl_ (http://www.instagram.com/p/CAK-7DFHDWl)
 >24. Content:_http://www.instagram.com/p/CAOTTUAHLQ5_ (http://www.instagram.com/p/CAOTTUAHLQ5)
 >Based on the information you’ve provided, we will restore or cease disabling access to the content at issue within 14
 business days from now, unless we receive notice that the reporting party has filed an action seeking a court order to
 restrain you from engaging in infringing activity on Facebook related to that content.
 >Thank you,
 >Jessie
 >Intellectual Property Operations
       Case 2:20-cv-06803-RSWL-RAO Document 14-2 Filed 08/06/20 Page 9 of 10 Page ID
>Instagram
>>On Mon Jul 13, 2020 09:59:58, original message wrote:     #:176
>>The Instagram Team received a report from you. For reference, your complaint number is 290802565459934.
>>
>>Please note that this channel is only for reports of alleged infringements or violations of your legal rights, such as
copyright or trademark. If you filed that type of report, no further action is necessary. However, if you contacted us
through this channel about another matter, you might not receive a response.
>>If you're not confident that your issue concerns intellectual property rights, please consult the Intellectual Property
section of our Help Center for additional information. There you will find links to contact forms for submitting reports:
>>IP Help Center: http://help.instagram.com/535503073130320/
>>
>>Please note that we regularly provide the rights owner's name, your email address and the nature of your report to
the person who posted the content you are reporting. You may wish to provide a professional or business email
address for contact by users.
>>For help with matters other than infringement/violation of your legal rights, the links below may be helpful:
>>Hacked Accounts: http://help.instagram.com/368191326593075/
>>Impersonation Accounts: http://help.instagram.com/446663175382270/
>>Underage Children: http://help.instagram.com/290666591035380/
>>Abuse and Spam: http://help.instagram.com/165828726894770/
>>Exposed Private Information: http://help.instagram.com/122717417885747/
>>If the links above do not contain the information you are looking for, you may want to search the Help Center for
more assistance: http://help.instagram.com/
>>As a reminder, if your submission contains a report of alleged infringement/violation of your legal rights, no further
action is necessary. We will look into your matter shortly.
>>Thanks,
>>
>>The Instagram Team
>>
>>--------------------------
>>To whom it may concern:
>>Attached, please find 24 DMCA Counter Notices submitted by Robert Tauler on
>>behalf of Paper Magazine.
>>Luca Stein
>>Assistant to Robert Tauler
>>
>
Case 2:20-cv-06803-RSWL-RAO Document 14-2 Filed 08/06/20 Page 10 of 10 Page ID
                                  #:177


    1                           CERTIFICATE OF SERVICE
    2        I hereby certify that on August 6, 2020, copies of the foregoing document
    3   were served by email and by the CM/ECF system, addressed to the following:
    4
    5         Peter R. Afrasiabi
              pafrasiabi@onellp.com
    6         ONE LLP
              4000 MacArthur Boulevard
    7         Each Tower, Suite 500
              Newport Beach, CA 92660
    8
              David Quinto
    9         Joanna Ardalan
              jardalan@onellp.com
   10         ONE LLP
              9301 Wilshire Boulevard Penthouse Suite
   11         Beverly Hills, CA 90210
   12
   13
   14
        Dated: August 3, 2020                TAULER SMITH, LLP
   15
   16                                        By: /s/ Robert Tauler
                                                 Robert Tauler
   17
                                             Counsel for Defendant
   18                                        ENTTECH MEDIA GROUP LLC
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                    3
              DECLARATION OF FLORIO ISO EX PARTE APPLICATION
